                 Case 19-12269-CSS           Doc 1269        Filed 07/02/20         Page 1 of 17




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

    In re:                                            ) Chapter 11
                                                      )
                                 1
    MTE HOLDINGS LLC, et al.,                         ) Case No. 19-12269 (CSS)
                                                      )
           Debtors.                                   ) (Jointly Administered)
                                                      )
    CENTENNIAL RESOURCE PRODUCTION, LLC, )
                                                      )
           Plaintiff,                                 )
                                                      )
    v.                                                )
                                                      )
    MDC ENERGY LLC d/b/a MDC Texas Energy             )      Adv. Proc. No. ____ (CSS)
    LLC, MDC REEVES ENERGY LLC, and                   )
    NATIXIS, NEW YORK BRANCH, as                      )
    Administrative Agent on behalf of the Prepetition )
    Secured Parties,                                  )
                                                      )
           Defendants.                                )

                 COMPLAINT AND REQUEST FOR DECLARATORY
         JUDGMENT TO DETERMINE VALIDITY, PRIORITY, AND EXTENT OF
        MINERAL LIENS AND OTHER RIGHTS AS TO THE DEBTORS’ PROPERTY

             Centennial Resource Production, LLC (“Centennial”), by and through the undersigned

counsel, hereby files this Complaint and Request for Declaratory Judgment to Determine Validity,

Priority, and Extent of Mineral Liens and Other Rights as to the Debtors’ Property pursuant to

Rule 7001 of the Federal Rules of Bankruptcy Procedure (the “Rules”) and the Order Establishing

Procedures to Determine the Validity, Priority, and Extent of Liens Asserted by Statutory Lien

Claimants, Docket No. 1150 (the “Procedures Order”), to determine the validity, priority, and




1
 The Debtors in these Chapter 11 Cases, along with the last four digits of each Debtor’s federal tax identification
number, are: MTE Holdings LLC (7894); MTE Partners LLC (1158); Olam Energy Resources I LLC (0770); MDC
Energy LLC (9140); MDC Texas Operator LLC (1087); Ward I, LLC (6817); and MDC Reeves Energy LLC
(3644). The Debtors’ address is 280 East 96th Street, Suite 210, Indianapolis, Indiana 46240.
            Case 19-12269-CSS          Doc 1269      Filed 07/02/20     Page 2 of 17




extent of its mineral liens and other rights under applicable state law on certain of the Debtors’

properties, and respectfully shows as follows:

                                            PARTIES

       1.      Plaintiff Centennial is a Delaware limited liability company with its principal place

of business in Denver, Colorado.

       2.      Defendant MDC Energy LLC d/b/a MDC Texas Energy LLC (“MDC”) is a limited

liability company organized under the laws of the State of Delaware with its principal place of

business in Indianapolis, Indiana.

       3.      Defendant MDC Reeves Energy LLC (“MDC Reeves”) is a limited liability

company organized under the laws of the State of Delaware with its principal place of business in

Indianapolis, Indiana.

       4.      Natixis, New York Branch (the “Agent”) is the administrative agent on behalf of

certain lenders and other parties (collectively, the “Lenders” and, together with Natixis, the

“Prepetition Secured Parties”) in connection with a credit facility under that certain Credit

Agreement dated as of September 17, 2018, (the “Credit Agreement”) with Defendant MDC.

                                JURISDICTION AND VENUE

       1.      On November 8, 2019 (the “Petition Date”), Defendants MDC and MDC Reeves

(collectively, the “Debtor Defendants”) filed their voluntary petitions for relief under chapter 11

of title 11 of the United States Code (the “Bankruptcy Code”).

       2.      The Debtor Defendants are debtors in the above-captioned jointly-administered

chapter 11 cases In re MTE Holdings LLC, Case No. 19-12269-CSS (the “Cases”), pending in the

United States Bankruptcy Court for the District of Delaware (the “Court”).

       3.      This Court has jurisdiction over the Cases and this Complaint pursuant to 28 U.S.C.

§§ 157(a) and 1334(a), and the Amended Standing Order of Reference from the United States

                                                 2
             Case 19-12269-CSS           Doc 1269       Filed 07/02/20      Page 3 of 17




District Court for the District of Delaware dated February 29, 2012. Jurisdiction to grant

declaratory relief exists pursuant to 28 U.S.C. §§ 2201 and 2202, 11 U.S.C. § 105, and Fed. R.

Bankr. P. 7001(2) and 7001(9).

        4.      This is a core proceeding under 28 U.S.C. § 157(b)(2)(A), (K), and (M).

        5.      Venue of the Cases and this adversary proceeding in this district is proper under 28

U.S.C. §§ 1408 and 1409.

        6.      Pursuant to Fed. R. Bankr. Rule 7008(a) and rule 7008-1 of the Local Rule of

Bankruptcy Practice and Procedure of the United States Bankruptcy Court for the District of

Delaware, Centennial consents to the Court’s entry of a final judgment or order with respect to the

adversary proceeding if it is determined that the Court, absent consent of the parties, cannot enter

final orders or judgments consistent with Article III of the United States Constitution.

        7.      This is an action pursuant to Rules 7001(2) and 7001(9) and the Declaratory

Judgment Act, 28 U.S.C. § 2201.

                                      NATURE OF ACTION

        8.      Centennial is an operator of oil and gas assets. As relevant here, Centennial

operates the Iron Eagle Unit A Wells (as defined below) in Reeves County, Texas in which MDC

Reeves owns or claims an interest. MDC Reeves and its affiliates failed to pay their share of

expenses incurred in the development and operation of those wells, which failure gives rise to

certain rights and remedies for the benefit of Centennial. Pursuant to the Procedures Order,

Centennial brings this action to preserve its lien and other rights with respect to the Debtor’s

interest in the subject wells and associated oil and gas leases. 2



2
  Although the Procedures Order appears primarily directed at resolving statutory liens asserted by trade
claimants (rather than oil and gas operators, like Centennial), Centennial too has a statutory lien and
therefore brings this adversary proceeding out of an abundance of caution.

                                                   3
              Case 19-12269-CSS            Doc 1269       Filed 07/02/20      Page 4 of 17




        9.      Centennial seeks a judgment of this Court declaring the validity and extent of

Centennial’s lien and other rights with respect to certain of the Debtor Defendants’ property and

determining the priority of such liens and other rights against the prepetition liens and security

interests of the Prepetition Secured Parties. Centennial requests a determination that:

                a.       Centennial holds a valid, fully-perfected, and enforceable statutory mineral

lien on MDC Reeves’ interests in Iron Eagle Unit A Wells, associated leasehold interests, and

related property;

                b.       Centennial’s statutory lien is senior in priority to the prepetition and post-

petition lien claims of the Prepetition Secured Parties;

                c.       Centennial holds a valid, fully perfected, and enforceable contractual lien

on MDC Reeves’ interests in Iron Eagle Unit A Wells, associated leasehold interests, and related

property of a relative priority to be established; and

                d.       Centennial has a valid and enforceable right of recoupment as to expenses

incurred and revenue received on behalf of the Debtor Defendants during the development and

operation of the Iron Eagle Unit A Wells.

                                            BACKGROUND

I.      The Centennial Liens and Rights.

        10.     MDC Reeves is the owner of certain leasehold interests in Reeves County, Texas. 3

        11.     Centennial is in the business of operating oil and gas assets. 4


3
  On information and belief, MDC Reeves is the owner of the Statutory Lien Property and JOA Lien
Property (both as defined below). Centennial reserves the right to amend this complaint to the extent further
investigation reveals that other Debtors have an interest in such property.
4
  The following facts are detailed in Centennial Resource Production, LLC’s Notice of Perfection,
Continuation, and Maintenance of Lien Pursuant to 11 U.S.C. § 546(b), Docket No. 988 (the “Lien
Notice”), and Centennial Resource Production, LLC’s Amended Proof of Claim, Stretto Claim No. 659 (the
“Proof of Claim”). The Lien Notice and Proof of Claim are incorporated herein by reference.

                                                     4
                Case 19-12269-CSS          Doc 1269      Filed 07/02/20      Page 5 of 17




          12.     In July 2017, Centennial began conducting mineral activities, as such term is used

in Chapter 56 of the Property Code of the State of Texas (the “Lien Statute”), by furnishing certain

labor, materials, supplies, and/or equipment and related services (the “Work”) used in digging,

drilling, torpedoing, operating, completing, maintaining or repairing the following oil and gas

wells (the “Iron Eagle Unit A Wells”):

                Well Name                 Railroad Commission Permit No.                API No.

      Iron Eagle Unit A U30H                             847912                      42-389-37877

      Iron Eagle Unit A U42H                             841030                      42-389-37247

      Iron Eagle Unit A U49H 5                           833248                      42-389-36549

          13.     Such Work was performed on and for the benefit of the leases associated with the

Iron Eagle Unit A Wells (the “Leases”) and within the Iron Eagle Unit, including Leases owned

or held by MDC Reeves, covering lands located in the Eastern portion of Sections 12 and 13 of

Block C-9, PSL Survey, and the Eastern portion of Section 25 of Block C-8, PSL Survey, in Reeves

County, Texas (the “Subject Lands”). By Declaration and Notice of Pooled Unit dated November

2, 2017 and recorded November 30, 2017 in Volume 1507, Page 443 in the records of Reeves

County, Texas, the Leases within the Iron Eagle Unit were pooled, unitized, and combined and

were operated as a pooled unit.

          14.     Effective December 1, 2017, Centennial, MDC Reeves, and other non-operating

working interest owners entered into that certain Model Form Operating Agreement (the “JOA”),

which provides for the development and operation of the Iron Eagle Unit A Wells within the Iron

Eagle Unit. The JOA designates Centennial as operator of the Iron Eagle Unit A Wells and, among




5
    The Iron Eagle Unit A U49H well was originally referred to as the Bull Sluice A U49H well.

                                                     5
                  Case 19-12269-CSS            Doc 1269        Filed 07/02/20     Page 6 of 17




other things, requires each interest owner to pay its proportionate share of costs of development

and operation. A true and correct copy of the JOA is attached hereto as Exhibit A.

           15.         The Work continued through the Petition Date and is ongoing, with no break in the

Work for any six-month period of time.

           16.         From time to time, Centennial issued joint interest billing (“JIB”) statements to the

Debtor Defendants for the Work. The Work is further described in the JIB statements issued to

the Debtor Defendants and an invoice from the first work conducted in July 2017, true and correct

copies of which are attached hereto as Exhibit B.

           17.         The Debtor Defendants failed to pay Centennial in full for the Work provided and

attributable to MDC Reeves’ interest in the Iron Eagle Unit A Wells and associated Leases. As of

the Petition Date, the principal amount of Centennial’s prepetition secured claim totaled

$8,162,089.74 for services provided and for expenses incurred as of the Petition Date, less amounts

lawfully collected pursuant to the terms of the JOA and less amounts subject to recoupment or

setoff. See Ex. A; Ex. B. 6

           18.         Pursuant to “Exhibit C” to the JOA, interest on the unpaid balance of any JIB

statement accrues at the Wall Street Journal prime rate plus 3% per annum. Accrued but unpaid

interest as of the Petition Date totaled $215,464.20, which accrued as follows:

       JIB Date             5/1/2019         6/1/2019           7/1/2019         8/1/2019        9/1/2019

     JIB Principal        $4,908,086.59    $2,672,509.96       $111,235.16      $137,611.76   $84,415.55
    Interest Accrual
                            6/30/2019        7/31/2019          8/30/2019        9/30/2019    10/31/2019
       Start Date
         Rate                 8.5%            8.25%              8.25%            8.00%           7.75%

     Period - Days             131             100                 70               39              8
    Interest Accrued
                           $151,493.44      $60,882.47          $1,767.83        $1,177.40       $143.05
     as of 11/8/2019

6
 Centennial reserves the right to amend its Proof of Claim as appropriate to reflect invoices for prepetition
work that were received and paid post-petition.

                                                           6
              Case 19-12269-CSS            Doc 1269        Filed 07/02/20       Page 7 of 17




Interest continues to accrue post-petition at the contract rate. Centennial reserves the right to

amend this complaint to seek additional pre- and post-petition amounts, interest, and fees, as

applicable.

        a.       Centennial Has a Valid Statutory Lien That Relates Back to July 2017.

        19.      Under the Lien Statute, a person who performs labor or furnishes or hauls material,

machinery, or supplies used in mineral activities under an express or implied contract with a

mineral property owner is entitled to a statutory lien to secure payment for such labor, services,

and material. Tex. Prop. Code. §§ 56.001, 56.002. 7 Such lien attaches to and encumbers the

following interests (collectively, the “Lien Statute Property”):

        (1)      the material, machinery, and supplies furnished or hauled by the lien
                 claimant;

        (2)      the land, leasehold, oil or gas well, water well, oil or gas pipeline and its
                 right-of-way, and lease for oil and gas purposes for which the labor was
                 performed or material, machinery, or supplies were furnished or hauled, and
                 the buildings and appurtenances on this property;

        (3)      other material, machinery, and supplies used for mineral activities and
                 owned by the owner of the property listed in Subdivision (2); and

        (4)      other wells and pipelines used in operations related to oil, gas, and minerals
                 and located on property listed in Subdivision (2).

Id. § 56.003(a). Under applicable Texas law, where multiple leases are operated as a pooled unit,

the mineral liens extend to and encumber the totality of the acreage of each lease included (in

whole or in part) in the applicable pooled unit. See Tex. Prop. Code § 56.003; Texcalco, Inc. v.

McMillan, 524 S.W.2d 405, 407 (Tex. App. 1975).

        20.      A party perfects a lien under the Lien Statute by filing an affidavit claiming its

entitlement to a lien with the county clerk of the county in which the property is located within six


7
 The law of the State of Texas is applicable in this context as the Leases and the Work relate to real property
located in Texas.

                                                      7
             Case 19-12269-CSS          Doc 1269      Filed 07/02/20     Page 8 of 17




months of the date the indebtedness accrues. See Tex. Prop. Code § 56.021. If a lien affidavit is

timely filed, oil and gas liens relate back to the date that the lienholder first furnished materials

and services to the oil and gas lease. Id. §§ 56.004, 56.005; Youngstown Sheet & Tube Co. v.

Lucey Prods. Co., 403 F.2d 135, 142-143 (5th Cir. 1968); In re Meg Petroleum Corp., 61 B.R. 14,

20 (Bankr. N.D. Tex. 1986) (“the mechanic’s and materialmen’s lien filed by a mineral contractor

autom[at]ically relates back to the date that it first furnishes materials and services to the oil and

gas lease so long as the contractor files a lien affidavit in the proper county clerk’s office within

six months of concluding its activities on the tract.”); Bandera Drilling Co. v. Lavina, 824 S.W.2d

782, 784 (Tex. App. 1992).

       [T]he inception date of a mineral contractor lien relates back to the date work was
       first performed or materials first supplied, but that the lien does not affect an
       encumbrance that attached to land or a leasehold before the lien's inception. Thus,
       under the ‘first in time’ rules under Texas and Oklahoma law, [a lender] will only
       take first priority over a valid [mineral lienholder] on a particular oil and gas lease
       where [such lender] perfected its lien prior to the date that the [mineral lienholder]
       first provided labor or materials attributable to that lease.

In re Cornerstone E&P Co., LP, 435 B.R. 390, 399 (Bankr. N.D. Tex. 2010).

       21.     Each party to the JOA agreed that “the other parties shall be entitled to utilize the

provisions of Oil and Gas lien law or other lien law of any state in which the Contract Area is

situated to enforce the obligations of each party hereunder.” Ex. A, art. VII.B.

       22.     As shown in Exhibit B, starting in July 2017 and continuing monthly through the

present, Centennial performed the Work for MDC Reeves on its property pursuant to an express

or implied contract with MDC Reeves.

       23.     The Debtor Defendants failed to pay amounts owed for such Work.

       24.     On April 3, 2020, pursuant to the Lien Statute and as permitted by 11 U.S.C. §

546(b) and other applicable provisions of the Bankruptcy Code, Centennial timely filed a lien

affidavit with the Clerk and Recorder of Reeves County, Texas, recorded at Instrument Number

                                                  8
              Case 19-12269-CSS           Doc 1269       Filed 07/02/20      Page 9 of 17




2020004158 (the “Centennial Statutory Lien” and the “Centennial Statutory Lien Affidavit”). A

true and correct copy of the Centennial Statutory Lien Affidavit is attached hereto as Exhibit C.

        25.     On April 9, 2020, Centennial filed the Lien Notice, which, pursuant to the

Bankruptcy Code, constituted the legal equivalent of having recorded a lien affidavit in the public

records for the county where the subject property is located, the equivalent of then having

commenced a suit to foreclosure the lien in the proper court, and the satisfaction of any other notice

or similar requirements under applicable law.

        26.     The Centennial Statutory Lien Affidavit and Lien Notice are sufficient to perfect

Centennial’s liens under Chapter 56 of the Texas Property Code and Article 16, Section 37 of the

Texas Constitution. 8

        27.      The Centennial Statutory Lien attaches to all right, title, and interest of MDC

Reeves in and to the Lien Statute Property associated with the Iron Eagle Unit A Wells, the Iron

Eagle Unit, and the Subject Lands, including MDC Reeves’ Leases (collectively, the “Statutory

Lien Property”).

        28.     The Centennial Statutory Lien attached as of and, for priority purposes, relates back

to July 2017, when Centennial first began Work on the Iron Eagle Unit A Wells and Leases within

the Iron Eagle Unit, including the Leases held or owned by MDC Reeves.

        b.      Centennial Has a Valid, Enforceable JOA Lien.

        29.     Pursuant to the JOA and to secure its obligations to Centennial under the JOA,

MDC Reeves granted a lien to Centennial upon any interest MDC Reeves owns or acquires related

to the Iron Eagle Unit A Wells, the Iron Eagle Unit, and the Subject Lands, including Leases,


8
  The Texas Constitution, Article 16, Section 37 establishes that “[m]echanics, artisans and material men,
of every class, shall have a lien upon the buildings and articles made or repaired by them for the value of
their labor done thereon, or material furnished therefor; and the Legislature shall provide by law for the
speedy and efficient enforcement of said liens.”

                                                    9
              Case 19-12269-CSS         Doc 1269      Filed 07/02/20    Page 10 of 17




production, and proceeds (together, the “JOA Lien Property”). Ex. A, art. VII.B. Such liens are

to secure performance under the JOA, including, but not limited to, payment of expenses. Id.

        30.     MDC Reeves failed to perform its obligations under the JOA by, among other

things, failing to pay its share of expenses.

        31.     By Financing Statement and Notice of Operating Agreement and Liens, recorded

September 20, 2019 with the Clerk and Recorder of Reeves County, Texas at Instrument Number

2019015943, (the “Centennial JOA Lien”), Centennial provided notice to third parties of the lien

granted by MDC Reeves to Centennial. A true and correct copy of the Centennial JOA Lien

financing statement is attached hereto as Exhibit D.

        c.      Centennial Has a Valid, Enforceable Right of Recoupment.

        32.     Under the JOA, Centennial incurs expenses in the development and operation of

the Iron Eagle Unit A Wells, which expenses are chargeable to each non-operating working interest

owner, including MDC Reeves, in proportion to the non-operating working interest owner’s

fractional interest.

        33.     Under the JOA, Centennial receives revenue from the sale of oil and gas produced

by the Iron Eagle Unit A Wells, which revenue is ordinarily payable to each working interest

owner (whether the working interests of a non-operating owner or the working interest of the

operator) in proportion to the working interest owner’s fractional interest.

        34.     The doctrine of recoupment is “the setting up of a demand arising from the same

transaction as the plaintiff’s claim or cause of action, strictly for the purpose of abatement or

reduction of such claim.” In re Revel AC Inc., 909 F.3d 597, 603 (3d Cir. 2018). Recoupment is

available where “it would be inequitable for the debtor to enjoy the benefits of that transaction

without also meeting its obligations.” Id.



                                                 10
                Case 19-12269-CSS        Doc 1269       Filed 07/02/20   Page 11 of 17




          35.     The debts MDC Reeves owes Centennial for the development and operation of the

Iron Eagle Unit A Wells and the credits attributable to MDC Reeves’ share of the oil and gas

produced from the Iron Eagle Unit A Wells arise under the JOA and constitute a single transaction.

          36.     It would be inequitable for MDC Reeves to enjoy the benefits of that transaction

without also meeting its obligations.

          37.     Centennial has a valid right of recoupment with respect to such debts and credits of

MDC Reeves attributable to its interest in the Iron Eagle Unit A Wells and associated Leases. See

In re Buttes Res. Co., 89 B.R. 613, 616 (Bankr. S.D. Tex. 1988) (“even under Texas law, Enstar’s

claim would be characterized as a recoupment because the claim of Buttes for the proceeds is

subject ab initio to reduction for the very expenses that were required to produce the oil”); see also

In re B & L Oil Co., 782 F.2d 155, 159 (10th Cir. 1986) (permitting recoupment under oil division

order).

II.       The Prepetition Secured Parties’ Liens.

          38.     On the Petition Date, the Debtors filed the Motion for Entry of Interim and Final

Orders (I) Authorizing the Use of Cash Collateral (II) Providing Adequate Protection to the

Secured Lender; (III) Modifying Automatic Stay Pursuant to 11 U.S.C. §§ 105, 361, 362, 363, and

507; and (IV) Scheduling Final Hearing Pursuant to Bankruptcy Rules 4001(b) and (c) and Local

Rule 4001-2, Docket No. 49 (the “Cash Collateral Motion”), seeking, among other things,

authorization to use cash collateral and provide adequate protection and other forms of relief to

certain prepetition secured parties.

          39.     On May 15, 2020, the Court entered the Final Order Under Bankruptcy Code

Sections 105(a), 361, 362, 363, 503, and 507, Bankruptcy Rules 4001 and 9014 (I) Authorizing

Debtors to Use Cash Collateral. (II) Granting Adequate Protection to Prepetition Secured Parties;



                                                   11
              Case 19-12269-CSS            Doc 1269        Filed 07/02/20       Page 12 of 17




(III) Modifying Automatic Stay; and (IV) Granting Related Relief, Docket No. 1092 (the “Final

Cash Collateral Order”).

        40.      Pursuant to the Final Cash Collateral Order, the Debtor Defendants have stipulated

that the Prepetition Secured Parties made certain loans and extensions of credit to MDC under the

Credit Agreement in the aggregate principal amount of $56,965,371.26 as of the Petition Date.

Docket No. 1092 ¶ C. The Debtor Defendants further stipulated that they purported to grant to

the Prepetition Secured Parties “valid, binding, enforceable and perfected first priority liens on,

certain assets of the Prepetition Loan Parties . . . to and/or for the benefit of the Prepetition Secured

Parties (the ‘Prepetition Liens’).” Id. ¶ D(i). 9 On information and belief, the Prepetition Collateral,

as defined in the Final Cash Collateral Order, against which the Prepetition Secured Parties claim

the Prepetition Liens includes the Statutory Lien Property and the JOA Lien Property.

        41.      Furthermore, pursuant to Bankruptcy Code sections 361(2) and 363(c)(2), the

Debtors granted to the Prepetition Secured Parties certain adequate protection liens effective as of

the Petition Date on all of the Debtors’ assets as well as certain adequate protection liens on

specific assets of the Debtors for capital expenditures. See Docket No. 1092 ¶¶ 4(a) & (b). The

post-petition adequate protection liens granted to the Prepetition Secured Parties are (i) made

expressly subordinate to “Permitted Prior Liens” (as defined therein) and (ii) provided the same

relative priority with post-petition replacement liens granted to “Statutory Lienholders” (as defined

therein) as the underlying prepetition liens of the parties as of the Petition Date. Id.




9
  Under paragraph 23 of the Final Cash Collateral Order, the Debtors’ stipulations are generally binding on
all other parties in interest subject to a challenge period as set forth therein. Centennial and other Statutory
Lienholders (as defined therein) are exempt from the requirement to initiate a challenge to preserve their
first-priority liens. Nevertheless, and pursuant to the Procedures Order, Centennial asserts that there is a
justiciable controversy as set forth in this Complaint as to the competing priority of the Centennial Statutory
Lien with the prepetition and post-petition liens of the Prepetition Secured Parties.

                                                      12
             Case 19-12269-CSS         Doc 1269       Filed 07/02/20     Page 13 of 17




       42.     Pursuant to the Administrative Agent’s Statement Regarding Lien Perfection and

Priority Dates, Docket No. 1174, the Agent alleges that, on September 25, 2018, it caused copies

of the relevant Deeds of Trust and Fixture Filings to be filed in the county records for Reeves

County, Texas. The Agent alleges that the Prepetition Liens relate back to and were perfected as

of September 25, 2018.

       43.     Because the Centennial Statutory Lien attached, at the latest, in July 2017 and

because the Prepetition Liens were not recorded until September 25, 2018, the Centennial Statutory

Lien is senior in priority to the Prepetition Liens as to the Statutory Lien Property.

III.   An Actual Controversy Exists.

       44.     The Agent, on behalf of the Prepetition Secured Parties, asserts that the Prepetition

Secured Parties have valid, perfected, enforceable, first-priority liens and security interests upon

all of the Debtor Defendants’ assets, which include the Statutory Lien Property. Docket No. 1092

¶ 4. Centennial disputes that the Prepetition Secured Parties have first priority liens upon the

Statutory Lien Property because the Centennial Statutory Lien relates back to and attached as of

the commencement of the Work on the Iron Eagle Unit A Wells and associated Leases in July

2017, whereas the Prepetition Secured Parties did not perfect their Prepetition Lien until, at the

earliest, September 25, 2018.

       45.     Upon information and belief, the Debtor Defendants and the Agent, on behalf of

the Prepetition Secured Parties, may dispute the extent and validity of the Centennial JOA Lien

and there may be a need to determine the relative priority of such lien.

       46.     Upon information and belief, the Debtor Defendants and the Agent, on behalf of

the Prepetition Secured Parties, may dispute the extent of Centennial’s right of recoupment as to

revenue and expenses attributable to MDC Reeves’ interest in the Iron Eagle Unit A Wells.



                                                 13
               Case 19-12269-CSS        Doc 1269        Filed 07/02/20   Page 14 of 17




         47.     A declaratory judgment resolving the extent, validity, and priority of competing

lien claims and rights as to the Debtor Defendants’ property is authorized under Bankruptcy Rule

7001 and will adjudicate disputed issues involved in this case between secured creditors in these

Cases.

                                     FIRST CLAIM FOR RELIEF
                                        Declaratory Judgment

         48.     Centennial incorporates by reference the allegations set forth in paragraphs 1

through 47, above, as if fully set forth herein.

         49.     This claim for relief arises under the Federal Declaratory Judgment Act, 28 U.S.C.

§ 2201 and Bankruptcy Rules 7001(2) and 7001(9).

         50.     Pursuant to 28 U.S.C. § 2201, “[i]n a case of actual controversy within its

jurisdiction . . . any court of the United States, upon the filing of an appropriate pleading, may

declare the rights and other legal relations of any interested party seeking such declaration, whether

or not further relief is or could be sought. Any such declaration shall have the force and effect of

a final judgment or decree and shall be reviewable as such.”

         51.     Upon information and belief, the Debtor Defendants and/or the Agent, on behalf of

the Prepetition Secured Parties, have or may dispute the extent, validity, and priority of the

Centennial Statutory Lien, the Centennial JOA Lien, and Centennial’s rights of recoupment in

relation to the Prepetition Liens.

         52.     Based on the foregoing and pursuant to the Procedures Order, an actual controversy

exists under 28 U.S.C. § 2201.

         53.     Centennial is therefore entitled to a declaratory judgment of the rights and other

legal relations as between Centennial, the Debtor Defendants, and the Agent, on behalf of the

Prepetition Secured Parties.


                                                   14
             Case 19-12269-CSS         Doc 1269         Filed 07/02/20   Page 15 of 17




       54.       As to the Centennial Statutory Lien:

                 a.     The Centennial Statutory Lien is a valid, enforceable, and fully perfected

lien against the Statutory Lien Property of MDC Reeves.

                 b.     The Centennial Statutory Lien relates back and attached to the Statutory

Lien Property prior to the recording of the competing security interests of the Prepetition Secured

Parties and, therefore, Centennial holds a secured claim senior to the Prepetition Secured Parties

with the respect to the Statutory Lien Property.

                 c.     Accordingly, Centennial respectfully requests a judgment of this Court

declaring (i) that the Centennial Statutory Lien is a valid, enforceable, and fully perfected lien

against the Statutory Lien Property, and (ii) that the Centennial Statutory Lien relates back and

attached to the Statutory Lien Property as of no later than July 2017 and is therefore senior to the

prepetition and post-petition claims, liens, and interests of the Prepetition Secured Parties in such

property.

       55.       As to the Centennial JOA Lien:

                 a.     The Centennial JOA Lien is a valid, enforceable, and fully perfected lien

against the JOA Lien Property of MDC Reeves.

                 b.     Accordingly, Centennial respectfully requests a judgment of this Court

declaring the Centennial JOA Lien is a valid, enforceable, and fully perfected lien against the JOA

Lien Property.

       56.       As to Centennial’s right of recoupment:

                 a.     The credits and debits resulting from revenue and expenses, respectively,

attributable to MDC Reeves’ interest in the Iron Eagle Unit A Wells and associated Leases arise




                                                   15
            Case 19-12269-CSS         Doc 1269        Filed 07/02/20   Page 16 of 17




from a single transaction and it would inequitable for the Debtor Defendants to enjoy the benefits

of that transaction without meeting their obligations.

               b.      Accordingly, Centennial respectfully requests a judgment of this Court

declaring that Centennial has a valid and enforceable right of recoupment as to the credits and

debits resulting from revenue and expenses, respectively, attributable to MDC Reeves’ interest in

the Iron Eagle Unit A Wells and associated Leases.

                                     REQUESTED RELIEF

       WHEREFORE, Centennial respectfully requests an order of the Court declaring (i) that the

Centennial Statutory Lien is a valid, perfected, first priority lien in and on the Statutory Lien

Property, (ii) that the Centennial JOA Lien is a valid, perfected lien in and on the JOA Lien

Property, and (iii) that Centennial has a valid right of recoupment as to revenue and expenses

attributable to MDC Reeves’ interest in the Iron Eagle Unit A Wells and associated Leases, and

that the Court grant Centennial such other relief as the Court may deem just and proper.

 Dated: July 2, 2020
 Wilmington, Delaware
                                              SULLIVAN • HAZELTINE • ALLINSON LLC

                                                William A. Hazeltine
                                              William A. Hazeltine (No. 3294)
                                              919 North Market Street, Suite 420
                                              Wilmington, DE 19801
                                              Telephone: (302) 428-8191
                                              Facsimile: (302) 428-8195
                                              Email: whazeltine@sha-llc.com

                                              -and-




                                                16
Case 19-12269-CSS   Doc 1269    Filed 07/02/20   Page 17 of 17




                         DAVIS GRAHAM & STUBBS LLP
                         Christopher L. Richardson, Colo. No. 13437
                         Kyler K. Burgi, Colo. No. 46479
                         Katherine E. Roux, Colo. No. 49608
                         1550 Seventeenth Street, Suite 500
                         Denver, Colorado 80202
                         Telephone: (303) 892-9400
                         Fax: (303) 893-1379
                         Email: chris.richardson@dgslaw.com
                                kyler.burgi@dgslaw.com
                                katie.roux@dgslaw.com

                         Attorneys for Centennial Resource Production, LLC




                           17
